Citation Nr: 0616975	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  05-36 265	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for the loss of vision in the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1944 
to October 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


REMAND

In April 2002, the veteran underwent same-day surgery for 
removal of a left eye cataract and implantation of a 
replacement lens at a VA Medical Center (VAMC).  He reported 
having headaches, a painful left eye, and decreasing vision 
beginning two days later.  Three days after that, the veteran 
was seen at a different VA medical facility that was closer 
to his home, where a presumptive diagnosis of endophthalmitis 
was made.  He was transferred to a private hospital where the 
endophthalmitis was treated.  During this time, the veteran 
also suffered a detached retina of the left eye.  The 
veteran's left eye visual acuity was subsequently assessed as 
consisting of, at best, light perception only.  

The veteran submitted a claim under 38 U.S.C. § 1151.  
Section 1151 provides for compensation for a disability in 
the same manner as if it were service connected if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran, either by a 
VA employee or in a VA facility.  Compensation will be 
awarded only if the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing of medical services; or by an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Review of the record discloses that the veteran has not been 
adequately informed as regards the VCAA.  Specifically, the 
December 2002 correspondence apprising the veteran of the 
provisions of the VCAA apprised him of the evidence necessary 
to substantiate a claim of service connection, as opposed to 
the evidence necessary to substantiate his claim under 
38 U.S.C. § 1151.  The notification also failed to 
specifically inform the veteran that he should provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board will 
therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with this claim.

The RO sought a medical opinion as to:  (1) whether there was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar existence of fault in furnishing VA care 
during and following the veteran's April 2002 eye surgery, or 
(2), whether the disability incurred by the veteran was due 
to an event which was not reasonably foreseeable.  An August 
2003 opinion by an optometrist at another VAMC answered both 
questions in the negative.  The optometrist also noted that 
the veteran's loss of vision was further complicated by 
development of retinal detachment in the left eye.  

The examiner's statement suggests that the opinion was 
provided only with respect to endophthalmitis, which 
apparently was treated and resolved.  While the medical 
opinion adequately answered the questions asked regarding the 
veteran's endophthalmitis, the Board notes that no 
carelessness/foreseeability inquiry has been made regarding 
the veteran's detached retina, which has been the cause of 
chronic loss of acuity.  The Board will therefore also remand 
for another medical opinion in this regard.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claim under § 1151; (2) 
that VA will seek to provide; (3) 
that the claimant is expected to 
provide; and (4) must ask the 
claimant to provide any evidence in 
his possession that pertains to the 
claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  Notification must also 
include notice that, in the event 
service connection is established, 
the degree of disability will be 
assessed per applicable rating 
criteria, and that an effective date 
will be assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should obtain a medical 
opinion on the question of whether 
any current loss of visual acuity is 
due to (1) carelessness, negligence, 
lack of proper skill, error in 
judgment or similar existence of 
fault in furnishing VA care during 
and following the veteran's April 
2002 eye surgery, to include loss of 
acuity due to endophthalmitis and a 
detached retina, or due to (2) an 
event that was not reasonably 
foreseeable.  If an examination is 
deemed necessary, one should be 
scheduled.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the reviewer.

The RO should ensure that the 
opinion complies with this remand 
and the questions presented in the 
RO's opinion/examination request.  
If the report is insufficient, it 
should be returned to the reviewer 
for necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005)

